SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-Q x Quarterly Report Pursuant to Section 13 or 15(d) of the Security Exchange Act of 1934 For the quarterly period ended February 28, 2011 OR o Transmission Report Pursuant to Section 13 or 15(d) of the Security Exchange Act of 1937 For the transition period from to Commission file number:001-32046 Simulations Plus, Inc. (Name of registrant as specified in its charter) California (State or other jurisdiction of Incorporation or Organization) 95-4595609 (I.R.S. Employer identification No.) 42505 10th Street West Lancaster, CA93534-7059 (Address of principal executive offices including zip code) (661) 723-7723 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filings requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): oLarge accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) xSmaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x The number of shares outstanding of the registrant’s common stock, par value $0.001 per share, as of April 13, 2011 was 15,432,420 and no shares of preferred stock were outstanding. Simulations Plus, Inc. FORM 10-Q Quarterly Report For the Quarterly Period Ended February 28, 2011 PART I. FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements Page Condensed Consolidated Balance Sheets at February 28, 2011 (unaudited) and August 31, 2010 (audited) 2 Condensed Consolidated Statements of Operations for the three months and six months ended February 28, 2011 and 2010 (unaudited) 3 Condensed Consolidated Statements of Cash Flows for the six months ended February 28, 2011 and 2010 (unaudited) 4 Notes to Condensed Consolidated Financial Statements (unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Result of Operations General 15 Results of Operations 19 Liquidity and Capital Resources 23 Item 3. Quantitative and Qualitative Disclosures about Market Risk 24 Item 4. Controls and Procedures 24 PART II. OTHER INFORMATION Item 1. Legal Proceedings 25 Item 1A Risk Factors 25 Item 2. Changes in Securities 25 Item 3. Defaults upon Senior Securities 25 Item 4. Submission of Matters to a Vote of Security Holders 25 Item 5. Other Information 26 Item 6. Exhibits 26 Signature 27 SIMULATIONS PLUS, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS at February 28, 2011 (unaudited) and August 31, 2010 (audited) ASSETS February 28, August 31, Current assets Cash and cash equivalents $ $ Income tax refund receivable Accounts receivable, net of allowance for doubtful accounts and estimated contractual discounts of $296,738 and $421,118 Contracts receivable Inventory Prepaid expenses and other current assets Deferred income taxes Total current assets Capitalized computer software development costs, net of accumulated amortization of $4,837,424 and $4,487,757 Property and equipment, net (note 3) Customer relationships, net of accumulated amortization of $120,935 and $118,442 Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities Accounts payable $ $ Accrued payroll and other expenses Accrued bonuses to officer Accrued income taxes Accrued warranty and service costs Deferred revenue Total current liabilities Long-term liabilities Deferred income taxes Total liabilities Commitments and contingencies (note 4) Shareholders' equity (note 5) Preferred stock, $0.001 par value 10,000,000 shares authorized no shares issued and outstanding - - Common stock, $0.001 par value 50,000,000 shares authorized 15,341,820 and 15,833,006 shares issued and outstanding Additional paid-in capital Retained earnings Total shareholders' equity Total liabilities and shareholders' equity $ $ 2 SIMULATIONS PLUS, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS for the three months and six months ended February 28, 2011 and 2010 (unaudited) Three months ended Six months ended Net sales $ Cost of sales Gross profit Operating expenses Selling, general, and administrative Research and development Total operating expenses Income from operations Other income (expense) Interest income Interest expense - (1 ) ) ) Miscellaneous income - - Gain on sales of property and equipment - Gain on currency exchange Total other income Income before provision for income taxes Provision for income taxes ) Net income $ Basic earnings per share $ Diluted earnings per share $ Weighted-average common shares outstanding Basic Diluted 3 SIMULATIONS PLUS, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS for the six months ended February 28, 2011 and 2010 (unaudited) Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities Depreciation and amortization of property and equipment Amortization of customer relationships Amortization of capitalized computer software development costs Bad debts - Excess tax benefits from share-based arrangement ) - Stock-based compensation Gain on sales of property and equipment ) ) Deferred income taxes (Increase) decrease in Accounts receivable and Contracts receivable ) ) Income tax refundable ) - Inventory ) Prepaid expenses and other assets ) Increase (decrease) in Accounts payable Accrued payroll and other expenses ) Accrued income taxes Accrued warranty and service costs ) Deferred revenue ) Net cash provided by operating activities Cash flows from investing activities Purchases of property and equipment ) ) Proceeds from sale of property and equipment - Capitalized computer software development costs ) ) Net cash used in investing activities ) ) Cash flows from financing activities Repurchase of common stock ) ) Excess tax benefits from share-based arrangement - Proceeds from the exercise of stock options Net cash used in financing activities ) ) Net increase(decrease) in cash and cash equivalents $ ) $ Cash and cash equivalents, beginning of year Cash and cash equivalents, end of period $ $ Supplemental disclosures of cash flow information Interest paid $ $ Income taxes paid $ $ 4 Simulations Plus, Inc. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1: GENERAL This report on Form 10-Q for the quarter ended February 28, 2011, should be read in conjunction with the Company's annual report on Form 10-K for the year ended August 31, 2010, filed with the Securities and Exchange Commission (“SEC”) on November 29, 2010. As contemplated by the SEC under Article 8 of Regulation S-X, the accompanying financial statements and footnotes have been condensed and therefore do not contain all disclosures required by generally accepted accounting principles. The interim financial data are unaudited; however, in the opinion of Simulations Plus, Inc. ("we", "our", "us"), the interim data includes all adjustments, consisting only of normal recurring adjustments, necessary for a fair statement of the results for the interim periods. Results for interim periods are not necessarily indicative of those to be expected for the full year. Note 2: SIGNIFICANT ACCOUNTING POLICIES Estimates Our condensed consolidated financial statements and accompanying notes are prepared in accordance with accounting principles generally accepted in the United States of America.Preparing financial statements requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenue, and expenses.These estimates and assumptions are affected by management’s application of accounting policies.Actual results could differ from those estimates.Significant accounting policies for us include revenue recognition, accounting for capitalized computer software development costs, valuation of stock options, and accounting for income taxes. Principles of Consolidation The condensed consolidated financial statements include the accounts of Simulations Plus, Inc. and its wholly owned subsidiary, Words+, Inc.All significant intercompany accounts and transactions are eliminated in consolidation. Revenue Recognition We recognize revenues related to software licenses and software maintenance in accordance with Accounting Standards Update (“ASU”) 2009-14, which amends FASB ASC Topic 985 to exclude tangible products containing software components and non-software components that function together to deliver the product’s essential functionality.Software products revenue is recorded when the following conditions are met: 1) evidence of arrangement exists, 2) delivery has been made, 3) the amount is fixed, and 4) collectability is probable.We do not have tangible products containing software components; however, in the event we provide such products in the future, we will recognize its portion of revenue when tangible products are delivered.Post-contract customer support ("PCS") obligations are insignificant; therefore, revenue for PCS is recognized at the same time as the licensing fee, and the costs of providing such support services are accrued and amortized over the obligation period.For Words+ products, the revenue is recorded at the time of shipment, net of estimated allowances and returns. 5 As a byproduct of ongoing improvements and upgrades for the new programs and new modules of software, some modifications are provided to customers who have already purchased software at no additional charge. Other software modifications result in new, additional cost modules that expand the functionality of the software. These are licensed separately. We consider the modifications that are provided without charge to be minimal, as they do not significantly change the basic functionality or utility of the software, but rather add convenience, such as being able to plot some additional variable on a graph in addition to the numerous variables that had been available before, or adding some additional calculations to supplement the information provided from running the software. Such software modifications for any single product have typically occurred once or twice per year, sometimes more, sometimes less. Thus, they are infrequent.We provide, for a fee, additional training and service calls to our customers and recognize revenue at the time the training or service call is provided. We enter into one-year license agreements with most of our customers for the use of our pharmaceutical software products.However, from time to time, we enter into multi-year license agreements.We unlock and invoice software one year at a time for multi-year licenses. Therefore, revenue is recognized one year at a time. We recognize contract study revenue either equally over the term of the contract or using the percentage of completion method, depending upon how the contract studies are engaged, in accordance with FASB ASC 605-35.To recognize revenue using the percentage of completion method, we must determine whether we meet the following criteria:1) there is a long-term, legally enforceable contract, 2) it is possible to reasonably estimate the total project costs, and 3) it is possible to reasonably estimate the extent of progress toward completion. Cash and Cash Equivalents For purposes of the statements of cash flows, we consider all highly liquid investments purchased with original maturities of three months or less to be cash equivalents. Accounts Receivable We maintain an allowance for doubtful accounts for estimated losses that may arise if any of its customers are unable to make required payments.Management specifically analyzes the age of customer balances, historical bad debt experience, customer credit-worthiness, and changes in customer payment terms when making estimates of the collectability of the Company’s trade accounts receivable balances.If management determines that the financial conditions of any of its customers deteriorated, whether due to customer-specific or general economic issues, an increase in the allowance may be made.Accounts receivable are written off when all collection attempts have failed.We also estimate the contractual discount obligation for third-party funding such as Medicare, Medicaid, and private insurance companies.Those estimated discounts are reflected in the allowance for doubtful accounts and contractual discounts. Inventory Inventory is stated at the lower of cost (first-in, first-out basis) or market and consists primarily of computers and peripheral computer equipment. Capitalized Computer Software Development Costs Software development costs are capitalized in accordance with FASB ASC 985-20.Capitalization of software development costs begins upon the establishment of technological feasibility and is discontinued when the product is available for sale. 6 The establishment of technological feasibility and the ongoing assessment for recoverability of capitalized software development costs require considerable judgment by management with respect to certain external factors including, but not limited to, technological feasibility, anticipated future gross revenues, estimated economic life, and changes in software and hardware technologies. Capitalized software development costs are comprised primarily of salaries and direct payroll-related costs and the purchase of existing software to be used in our software products. Amortization of capitalized software development costs is provided on a product-by-product basis on the straight-line method over the estimated economic life of the products (not to exceed five years).Amortization of software development costs amounted to $349,667 and $316,304 for the six months ended February 28, 2011 and 2010, respectively.We expect future amortization expense to vary due to increases in capitalized computer software development costs. We test capitalized computer software costs for recoverability whenever events or changes in circumstances indicate that the carrying amount may not be recoverable. Property and Equipment Property and equipment are recorded at cost, less accumulated depreciation and amortization.Depreciation and amortization are provided using the straight-line method over the estimated useful lives as follows: Equipment 5 years Computer equipment 3 to 7 years Furniture and fixtures 5 to 7 years Leasehold improvements Shorter of life of asset or lease Maintenance and minor replacements are charged to expense as incurred.Gains and losses on disposals are included in the results of operations. Fair Value of Financial Instruments Assets and liabilities recorded at fair value in the Condensed Consolidated Balance Sheets are categorized based upon the level of judgment associated with the inputs used to measure their fair value. The categories, as defined by the standard are as follows: LevelInput: Input Definition: Level I Inputs are unadjusted, quoted prices for identical assets or liabilities in active markets at the measurement date. Level II Inputs, other than quoted prices included in Level I, that are observable for the asset or liability through corroboration with market data at the measurement date. Level III Unobservable inputs that reflect management’s best estimate of what market participants would use in pricing the asset or liability at the measurement date. 7 The following table summarizes fair value measurements by level at February 28, 2011 for assets and liabilities measured at fair value on a recurring basis: Level I Level II Level III Total Cash and cash equivalents $ $
